


Exhibit 10.22




AMENDMENT NO. 3 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
9, 2016, is entered into by and between Ladenburg Thalmann Financial Services
Inc., a Florida corporation (“Borrower ”) and Frost Nevada Investments Trust, a
Florida trust (“Frost Nevada”).


RECITALS


WHEREAS, Borrower is a party to that certain Credit Agreement (the “Agreement”)
dated as of October 19, 2007 by and between Borrower and Frost Gamma Investments
Trust, a Florida trust (“Frost Gamma”);


WHEREAS, Frost Gamma assigned its interest in the Agreement to Frost Nevada;


WHEREAS, on August 25, 2009, Borrower and Frost Nevada entered into an Amendment
No. 1 to the Agreement and on August 16, 2011, Borrower and Frost Nevada entered
into an Amendment No. 2 to the Agreement; and


WHEREAS, the parties desires to amend the terms of the Agreement on the terms
set forth herein.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:


AMENDMENT


1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.


2.Amendment to Agreement. The Agreement is hereby amended so that the term
"Maturity Date" shall mean August 25, 2021. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.


3.Representations and Warranties. The representations and warranties set forth
in Article III of the Agreement shall be deemed remade as of the date hereof by
Borrower, except that any representations and warranties that specifically
relate to a particular date shall be true and correct as of such date and all
references to the Agreement in such representations and warranties shall be
deemed to include this Amendment. No Event of Default has occurred and is
continuing and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under the Agreement.


4.Power and Authority. Borrower has all requisite legal and other power and
authority to execute and deliver this Agreement and to carry out and perform its
other obligations hereunder.


5.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by facsimile or electronic mail shall be equally effective as delivery
of a manually executed counterpart of this Amendment.


IN WITNESS THEREOF, this Amendment has been executed by the undersigned as of
the day, month and year first above written.




--------------------------------------------------------------------------------




 
 
 
 
 
Ladenburg Thalmann Financial Services Inc.
  
 
By:  
/s/ Richard J. Lampen /____________________________
 
 
Name:  
Richard J. Lampen
 
 
Title:  
President and CEO
 
 
 
 
 
Frost Nevada Investments Trust
  
 
By:  
/s/ Phillip Frost, M.D. /M.D.M.d._____________________________  
 
 
Name:  
Phillip Frost, M.D. 
 
 
Title:  
Trustee 
 
 
 
 













